  Case 13-06894           Doc 233   Filed 11/28/18 Entered 11/28/18 09:58:57          Desc Main
                                     Document     Page 1 of 6


                            UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                   Case No. 13-06894

Buttonwood Group Trading, LLC



                                    Debtor(s)

                NOTICE OF TRUSTEE'S FINAL REPORT AND
     APPLICATIONS FOR COMPENSATION AND DEADLINE TO OBJECT (NFR)

       Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that ROBERT
S. ROSENFELD          , trustee of the above styled estate, has filed a Final Report and the trustee
and the trustee's professionals have filed final fee applications, which are summarized in the
attached Summary of Trustee's Final Report and Applications for Compensation.

        The complete Final Report and all applications for compensation are available for
inspection at the Office of the Clerk, at the following address:

         219 S. Dearborn Street, 7th Floor, Chicago, IL 60604

        Any person wishing to object to any fee application that has not already been approved
prior to the Final Report must file a written objection within 21 days from the mailing of this
notice, serve a copy of the objections upon the trustee, any party whose application is being
challenged and the United States Trustee. A hearing on the fee applications and any objection to
the Final Report will be held at 10:00 a.m. on December 20, 2018, in Courtroom 613, Dirksen
Federal Courthouse, 219 S. Dearborn Street, Chicago, IL 60604.

       If no objections are filed, upon entry of an order on the fee applications, the trustee may
pay dividends pursuant to FRBP 3009 without further order of this Court.


Date: November 27, 2018                            By:   /s/ Robert S. Rosenfeld
                                                                         Trustee

Robert S. Rosenfeld
RSR Consulting, LLC
1330 Avenue of the Americas, Suite 23A
New York, NY 10019
212-658-0301
rsrosen fel d (a),rsreen sulti n gli c.corn.
UST Form 101-7-NFR (10/1 /20101

{4273 NTC A0501109.DOC}
79473005.v1
     Case 13-06894                   Doc 233            Filed 11/28/18 Entered 11/28/18 09:58:57                                         Desc Main
                                                         Document     Page 2 of 6



                                             UNITED STATES BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF ILLINOIS
                                                     EASTERN DIVISION


     In Re:

     Buttonwood Group Trading, LLC                                          §         Case No. 13-06894

                            Debtor

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $               2,125,091.55
                   and approved disbursements of                                                                                      1,145,753.82
                   leaving a balance on hand ofd                                                                                         979,337.73


                 Claims of secured creditors will be paid as follows:


                                                                                NONE


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: Robert S. Rosenfeld                                $          81,234.36 $                            0.00 $           81,234.36
       Trustee Expenses: Robert S. Rosenfeld                            $            4,571.57 $                  4,571.57 $                         0.00
       Attorney for Trustee Fees: Shaw Fishman
       Glantz & Towbin LLC                                              $         137,915.94 $                  54,091.44 $                83,824.50
       Accountant for Trustee Fees: RSR
       Consulting, LLC                                                  $         449,876.25 $                302,431.25 $                147,445.00
       Accountant for Trustee Expenses: RSR
       Consulting, LLC                                                  $            8,268.63 $                   7,848.25 $                    420.38
       Other: Andrew J. Maxwell                                         $             9,545.96 $                          0.00 $             9,545.96
       Other: Arthur B. Levine Company                                  $             4,609.00 $                  4,609.00 $                        0.00
       Other: Arthur B. Levine Company                                  $               494.00 $                    494.00 $                        0.00

           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest,

UST Form 101-7-NFR (10/1/2010) (Page: 2)
    Case 13-06894               Doc 233    Filed 11/28/18 Entered 11/28/18 09:58:57                 Desc Main
                                            Document     Page 3 of 6

                                                                           Interim Payment     Proposed
                        Reason/Applicant              Total Requested      to Date             Payment
         Other: Illinois Department of Employment
         Security                                     $           22.31 $               0.00 $               22.31
         Other: Internal Revenue Service              $       12,834.80 $               0.00 $       12,834.80
         Other: Kaye Scholer, LLP                     $      699,571.70 $       699,571.70 $                  0.00
         Other: Kaye Scholer, LLP                     $       27,116.44 $         27,116.44 $                 0.00
         Other: Shaw Fishman Glantz & Towbin
         LLC                                          $        1,775.57 $          1,298.26 $             477.31
         Other: UnitedLex                             $        2,597.32 $          2,597.32 $                 0.00
                Total to be paid for chapter 7 administrative expenses                              335,804.62
                Remaining Balance                                                                   643,533.11


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                            NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 51,705.42 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                  Allowed Amount         Interim Payment to
     Claim No.         Claimant                   of Claim               Date               Proposed Payment
     3                 Okjoo (Jennifer) Choi    $           2,500.00 $                0.00 $           2,500.00
     16                 Shirley (Shiging) Huang $           5,625.00 $                0.00 $           5,625.00
     18                Erik Rigtorp             $           7,812.00 $                0.00 $           7,812.00
     22                Dongxue Wang             $           4,165.00 $                0.00 $           4,165.00
     26-1              David Dugan              $         12,475.00 $                 0.00 $          12,475.00
     27-1              Ezekiel Charlesworth     $         12,850.00 $                 0.00 $          12,850.00
     auto              FICA Employer SS         $           2,816.47 $                0.00 $           2,816.47
     auto              FICA Employer MEDC       $             658.69 $                0.00 $              658.69
                       FUTA: Federal
     auto              Unemployment Tax         $             199.74 $                0.00 $              199.74




UST Form 101-7-NFR (10/1/2010) (Page: 3)
    Case 13-06894               Doc 233     Filed 11/28/18 Entered 11/28/18 09:58:57                Desc Main
                                             Document     Page 4 of 6

                                                   Allowed Amount         Interim Payment to
    Claim No.          Claimant                    of Claim               Date               Proposed Payment
                       SUTA: State
    auto               Unemployment Tax           $          1,703.52 $                0.00 $         1,703.52
    33                 Franchise Tax Board        $            900.00 $                0.00 $          900.00
                Total to be paid to priority creditors                                               51,705.42
                Remaining Balance                                                                   591,827.69


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 3,559,674.50 have been allowed and
     will be paid j rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 17.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                      Allowed Amount       Interim Payment to
    Claim No.          Claimant                       of Claim             Date               Proposed Payment
     1                 Bloomberg LP               $          44,998.99 $               0.00 $         7,481.48
    2                  ICAP Energy LLC            $          65,177.25 $               0.00 $        10,836.30
     4-la              DEFL Holding BV            $          38,339.45 $               0.00 $         6,374.28
                       J. M. H. Hendrikx
     4-lb              Holding B. V.              $          38,339.45 $               0.00 $         6,374.28
     4-1c              S.E.M. Holding B.V.        $          38,339.45 $               0.00 $         6,374.28
     4-id              Maak Voort B. V.           $          38,339.45 $               0.00 $         6,374.28
     5                 ITSavvy LLC                $           4,380.65 $               0.00 $           728.32
     6-3               Internal Revenue Service $              780.00 $                0.00 $           129.68
                       COMMONWEALTH
     7                 EDISON COMPANY             $           1,482.56 $               0.00 $           246.49
                       RTS Realtime Systems
     8                 Inc                        $         239,117.61 $               0.00 $        39,755.44
     9                 Newedge USA LLC            $         857,627.00 $               0.00 $       142,588.25
     11                011e Pellijeff             $          55,835.55 $               0.00 $         9,283.16
     13                FX Alliance LLC            $           6,114.29 $               0.00 $         1,016.56




UST Form 101-7-NFR (10/1/2010) (Page: 4)
    Case 13-06894               Doc 233    Filed 11/28/18 Entered 11/28/18 09:58:57                 Desc Main
                                            Document     Page 5 of 6

                                                 Allowed Amount          Interim Payment to
    Claim No.          Claimant                  of Claim                Date               Proposed Payment
                       Elysium Technology
    14                 Group                     $         2,545.13 $                0.00 $             423.15
    15                 AlphaLab, LLC             $        87,075.00 $                0.00 $          14,477.00
                       DCO Investment
    17                 Management LLC            $       134,423.99 $                0.00 $          22,349.19
     19                Scenery Station Pty Ltd   $          5,463.74 $               0.00 $             908.40
    20                 Bundesanstalt Fur         $            347.28 $               0.00 $               57.74
    21                 ADP, Inc                  $            799.16 $               0.00 $             132.87
    24-2               James Schmidt             $              0.00 $               0.00 $                0.00
    26-2               David Dugan               $       161,537.56 $                0.00 $          26,857.04
    27-2               Ezekiel Charlesworth      $     1,500,000.00 $                0.00 $         249,388.32
                       EBS Dealing Resources
    28                 Inc                       $        37,860.39 $                0.00 $            6,294.63
     29                SCB & Associates LLC      $          3,202.50 $               0.00 $              532.43
     30                SCB Derivatives LLC       $        34,044.01 $                0.00 $            5,660.11
                       EBS Service Company
     31                Ltd                       $        89,919.55 $                0.00 $          14,949.93
     32                GuavaTech, Inc.           $        73,584.49 $                 0.00 $         12,234.08
                Total to be paid to timely general unsecured creditors                              591,827.69
                Remaining Balance                                                                           0.00


             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid= rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid gm rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).




UST Form 101-7-NFR (10/1/2010) (Page: 5)
    Case 13-06894               Doc 233    Filed 11/28/18 Entered 11/28/18 09:58:57                Desc Main
                                            Document     Page 6 of 6


            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE


                                             Prepared By:


     Robert S. Rosenfeld


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 6)
